—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered November 20, 1992, convicting defendant upon his plea of guilty of the crimes of rape in the first degree and burglary in the first degree.
Upon his plea of guilty of burglary in the first degree and rape in the first degree, defendant was sentenced to concurrent terms of imprisonment of 8 to 24 years. Defendant’s only contention on this appeal is that the sentence imposed is harsh and excessive. Defendant pleaded guilty knowing that he would receive the sentence imposed, which was less than the harshest possible. Upon review of the record, we find no basis to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.